DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the scope of the phrase “visually encompassing a heart shape” is indefinite.  Is the to mean that the gemstone can be a physical shape other than heart shaped and appear to be a heart shape?  Does this mean that the gemstone has a heart shape located on or in the gemstone?  Does this mean that the gemstone along with some other article forms the shape of the heart would be encompassed by the phrase “visually encompassing”?
In line 2, the phrase “double crown table facet” is misleading and mis-descriptive.  There is only a single table facet disclosed (J).  It is also misdescriptive to state that this facet is a table facet.  Table facet has a normal customary meaning in the gemstone art.  And, this facet does not fit that normal customary meaning.
In line 3, “crown-1” and “crown-2” are not English words.  A suggestion would be to drop the numbers from the words and rename the facets as “upper trapezoid-shaped” and “upper triangular-shaped” facets.
Line 4, “the number of crown main facets…the number of star facets” both lack antecedence.  

		In paragraph i., line 6, And, “each pavilion main facet” lacks antecedence.
line 9, “the lower girdle facets” lack antecedence.
Line 10, “a cable” is mis-descriptive.  There is no cable on or in the gemstone. “the lower girdle facet” lacks antecedence. “the corresponding short half facet” lacks antecedence.
Line 12, the phrase “pointing towards the culet” is indefinite.  How can a point point towards anything?  What is meant by “pointing towards”?  “the pairs of short half facets” lack antecedence.  And, the phrase “alternating the long arms of the pavilion main facets
		In paragraph iii., “the corresponding pavilion facets” lacks antecedence. 
		In paragraph iv., “the two pairs of symmetrical short half facets” lack antecedence.
In paragraph v., “the first point of one pair of symmetrical pavilion main facets” lacks antecedence.
			Line 2, “the common vertex” lacks antecedence.
			Line 3, “the larger of the pair of short half facets” lacks antecedence.
In claim 4, “heart-1” and “crown head-2” are not English words.  A suggestion would be to name them as a physical shape or representation of the facet.
	In claim 10, “the smaller of the pair” lacks antecedence.
	In claim 11, “the shortest girdle depth” lacks antecedence. 
	The similar clarity, definiteness and antecedence problems exist in the method claims 13-20.

Allowable Subject Matter
Claims 1, 13 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, 14-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D566609 S and US D536634 S discloses a princess cut gemstone design with a star shape seen from the table facet and formed by specially cut pavilion facets near the culet. US D514978 S discloses a brilliant cute gemstone design with a heart shape seen from the table facet and formed by specially cut pavilion facets near the culet. US 8844319 B2 discloses a brilliant cut gemstone with a flower shape seen from the table facet. The flower shape appears based on the orientation, shape and location of specific pavilion facets.
Notice of Pre-AIA  or AIA  Status

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677